DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-10, 13-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821) in view of Peterson et al. (US 2013/0337292) and TRIREX (TRIREX 3020IR product information sheet).
Regarding claim 1, Iwaida et al. disclose Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer that is formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted.  
Peterson et al. disclose a moisture resistant barrier layer (400) that is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device can be mounted. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Iwaida et al. to include a barrier layer on an outer surface of the housing, since such a modification would improve the moisture resistance of the capacitor element. 
The modified Iwaida et al. disclose the claimed invention except for the barrier layer comprises at least one of polyarylene sulfide, polycarbonate, polysulfone, polyketone, or polyimide.
TRIREX discloses a polycarbonate material having low moisture absorbency. (P:2).
It would have been obvious to a person of ordinary skill in the art before the effective filing fate of the invention to form the capacitor of the modified Iwaida et al. so that the barrier layer comprises polycarbonate, since such a modification would form a supercapacitor having a coating with superior low temperature impact resistance, high electrical performance, good dimensional stability, low moisture absorbency, and good weather resistance.
Regarding claim 2, TRIREX discloses the barrier layer comprises a thermoplastic polymer (polycarbonate – P:2).
Regarding claims 3, and 21-22, TRIREX discloses the barrier layer is polycarbonate (P:2). 
Regarding claim 4, TRIREX discloses the barrier layer has a melting temperature of more than 150 degrees C (P:4).
Regarding claim 9, Iwaida et al. disclose the supercapacitor comprises a current collector (11); an electrode (12, e) electrically coupled to the current collector (11); and at least one electrical lead (6 or 7) electrically connected with the current collector and extending through the container housing from an interior of the container housing (4) to an exterior of the container housing (4);
wherein the at least one electrical lead (6, 7) extends through the container housing at the seal location such that the barrier layer (400 – Peterson et al.) is formed adjacent the at least one electrical lead (6 or 7) on the outer surface of the container housing.
Regarding claim 10, Iwaida et al. disclose the container housing (4) comprises a body (4) and a lid (5), and the lid (5) is sealed to the body (4) at the seal location such that the barrier layer is formed adjacent a seal between the body and the lid (400 – Peterson et al.).
Regarding claim 13, Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer that is formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted on a substrate.  
Peterson et al. disclose a moisture resistant barrier layer (400) that is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device is mounted to a substrate (200, 520).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Iwaida et al. to include a barrier layer on an outer surface of the housing and connect the supercapacitor to a substrate of a device, since such a modification would improve the moisture resistance of the capacitor element. 
The modified Iwaida et al. disclose the claimed invention except for the barrier layer comprises at least one of polyarylene sulfide, polycarbonate, polysulfone, polyketone, or polyimide.
TRIREX discloses a polycarbonate material having low moisture absorbency. (P:2).
It would have been obvious to a person of ordinary skill in the art before the effective filing fate of the invention to form the capacitor of the modified Iwaida et al. so that the barrier layer comprises polycarbonate, since such a modification would form a supercapacitor having a coating with superior low temperature impact resistance, high electrical performance, good dimensional stability, low moisture absorbency, and good weather resistance.
The recitation “A meter for measuring a flow of a product” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
The limitation “a meter for measuring a flow of a product” is an intended use of the product. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, the modified Iwaida et al. disclose the claimed invention.
The limitation “the meter is configured to measure a flow of at least one of electricity, gas, or water” is an intended use of the product. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15, Iwaida et al. disclose the supercapacitor comprises a current collector (11); an electrode (12, e) electrically coupled to the current collector (11); and at least one electrical lead (6 or 7) electrically connected with the current collector and extending through the container housing from an interior of the container housing (4) to an exterior of the container housing (4);
wherein the at least one electrical lead (6, 7) extends through the container housing at the seal location such that the barrier layer (400 – Peterson et al.) is formed adjacent the at least one electrical lead (6 or 7) on the outer surface of the container housing.
Regarding claim 16, Iwaida et al. disclose the container housing (4) comprises a body (4) and a lid (5), and the lid (5) is sealed to the body (4) at the seal location such that the barrier layer is formed adjacent a seal between the body and the lid (400 – Peterson et al.).
Regarding claim 17, TRIREX discloses the barrier layer is a thermoplastic material (polycarbonate - P:2). 
Regarding claim 18, TRIREX discloses the barrier layer has a melting temperature of more than 150 degrees C  (P:4 - polycarbonate). 
Regarding claim 19, TRIREX discloses the barrier layer is polycarbonate (P:2). 

9.	Claim(s) 5 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), and TRIREX (TRIREX 3020IR product information sheet) as applied to claims 1 and 13 above, and further in view of Winkler et al. (US 2010/0182162).
Regarding claim 5, the modified Iwaida et al. disclose the claimed invention except for a casing that is formed over the housing. 
Winkler et al. disclose a system comprising a casing (11) that is formed over a housing of an energy storage device (17).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form a casing over the capacitor / board of the modified Iwaida et al., since such a modification would form an electrical system comprising an energy storage device having a high voltage maintenance factor. 
Regarding claim 20, the modified Iwaida et al. disclose the barrier layer comprises a thermoplastic polymer (polycarbonate).
The modified Iwaida et al. disclose the claimed invention except for a casing that is formed over the housing. 
Winkler et al. disclose a system comprising a casing (11) that is formed over a housing of an energy storage device (17).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form a casing over the capacitor / board of the modified Iwaida et al., since such a modification would form an electrical system comprising an energy storage device having a high voltage maintenance factor. 

10.	Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), TRIREX (TRIREX 3020IR product information sheet), and Winkler et al. (US 2010/0182162) as applied to claim 5 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claims 6-8, the modified Iwaida et al. disclose the barrier layer comprises a thermoplastic polymer (polycarbonate)
The modified Iwaida et al. disclose the claimed invention except for the potting comprises a thermoset polymer (w/regard to claims 7-8 – polyurethane).
AAPA disclose that it is known in the art to form a potting material from a polyurethane. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the potting/impregnation layer from polyurethane, since materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and absorption properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having an appropriate mechanical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

11.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), and TRIREX (TRIREX 3020IR product information sheet), as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 11, Iwaida et al. disclose the claimed invention except for the supercapacitor has a capacitance ranging from about 1 F to about 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz, and without an applied voltage.
AAPA discloses a supercapacitor having capacitance ranging from 1 F to 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz and without an applied voltage is known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a supercapacitor structure having capacitance ranging from 1 F to 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz, and without an applied voltage, since such a modification would provide an electrical system with desired energy storage.
Regarding claim 12, Iwaida et al. disclose the claimed invention except for the supercapacitor has an operating voltage ranging from about 2 V to about 4 V.
AAPA discloses a supercapacitor having an operating voltage of from 2 V to 4 V is known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a supercapacitor structure having an operating voltage of 2 V to 4 V, since such a modification would provide an electrical system with a supercapacitor having a desired operating voltage.
Conclusion
12.	The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CTD-201 Product Sheet, Polyimide Coating, Composite Technology Development, Inc (2013).
AKROTEK PK Product Sheet, The polyketone with universal qualifications,  AKRO plastic GmbH (2014)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        

ERIC THOMAS
Primary Examiner
Art Unit 2848